Exhibit 10.8

 

Binding Letter of Intent on Exchange Note with Investor Financial Group, Inc.

dated July 28, 2017

 

Avant Diagnostics, Inc. (“AVDX” or the “Company”) hereby proposes the following
binding terms (the “Binding LOI”) as agreed with ___________________(“Investor”)
in connection with the execution of the Exchange Agreement for the exchange of
existing convertible notes (the “2016 Note”) held by Investor prior to this
date:

 

General: The Company and Investor (collectively may be referred to herein as the
“Parties”) agree that the obligations of the Parties contained in the 2016 Note
Exchange Agreement (“Exchange Agreement”) and Convertible Promissory Exchange
Note (“Exchange Note”) executed by the Parties in conjunction herewith,
excepting the Company’s obligation to issue Investor shares as expressed in the
Exchange Agreement and below, shall be deferred until satisfaction of the
conditions described herein. Upon satisfaction of such conditions, the 2016 Note
shall be exchanged for the Exchange Note, attached as Exhibit A, which is
subject to the Exchange Agreement  attached as Exhibit B. If the conditions are
not met within 120 days from the date of the Exchange Agreement, the exchange of
the 2016 Note for the Exchange Note shall be cancelled, the Exchange Note shall
be of no force or effect and the Existing Note shall be treated as though it was
never cancelled and as having been in default since the Execution Date of the
Exchange Agreement; however, Investor shall be entitled to keep all shares
issued to it pursuant to this Binding LOI and the Exchange Agreement.    
Deferral:

The Parties shall execute the Exchange Agreement, this Binding LOI and Exchange
Note (the “Exchange Agreements”) as of July 28, 2017; however, the Exchange
Agreements executed by Investor and the 2016 Note will be held by Austin Legal
Group, APC (“ALG”) as set forth below. The Exchange Agreements and 2016 Note
will be held by ALG for up to 120 days, during which time the Company shall file
the following periodic financial reports with the Securities Exchange Commission
(the “SEC”): a) Report on Form 10-Q for the period ended June 30, 2016, December
31, 2016, March 31, 2017, and June 30, 2017, and b) Report on Form 10-K for the
period ended September 30, 2016 (the “Outstanding Filings”). The Company shall
have one hundred twenty (120) days from the execution of this Binding LOI to
file the Outstanding Filings with the SEC (the “Filing Period”). Upon the filing
of the Outstanding Filings with the SEC, ALG shall promptly release the Exchange
Agreements to the Company. All Parties agree that the 2016 Note shall not be in
default, and shall not accrue interest or penalties under the 2016 Note during
the Filing Period.



 



 -1- 

 

 

Waiver of Interest and Penalties; Commitment Shares: Per the Exchange Agreement,
Investor shall waive all accrued interest and penalties related to the 2016 Note
up to the execution date of the Exchange Agreement.  For this waiver, the
Company shall sell 396,695 shares of the Company’s common stock to Investor at
$0.00001 (or $3.97)(the “Commitment Shares”) pursuant to the Exchange Agreement,
which shares shall be kept by Investor whether or not the Company meets its
conditions or the exchange contemplated hereby is consummated.        
Reversion: If the Outstanding Filings are not filed with the SEC prior to the
end of the Filing Period the obligations of the Parties under the Exchange
Agreements shall cease and the 2016 Note shall exist and be in default beginning
on the date of the Exchange Agreement, with default interest accruing from the
date of the Exchange Agreement.     Legal Fees: The Company agrees to pay $2,500
for the legal fees incurred by Investor and The Brewer Group in reviewing this
Binding LOI and the Exchange Agreements.     Covenants:

a) Should further amendments or modifications occur to this Binding LOI or the
Exchange Agreements, those same amendments and/or modifications will be offered
or applied to the Exchange Agreement and Convertible Promissory Note held by
Infusion 51a, LP, International Infusion, LP, and Infusion related affiliates.

 

b) During the Filing Period, Investor agrees that the Company’s obligations to
Investor under the 2016 Note, the Exchange Agreements, and/or this Binding LOI
are current and not in default in any regard. Investor agrees to cooperate, as
necessary, with the Company in its efforts to file its periodic financial
reports with the SEC, including communicating the status of the Company
obligations to Investor with the Company’s accountants and auditors.

 

AVANT DIAGNOSTICS, INC.

 

By:   Date:

Gerald E. Commissiong

Executive Director

 

ACCEPTED AND AGREED:

 

INVESTOR

 



By:   Date:

Name:

 



 -2- 

 




Exhibit A

Exchange Note

 



 -3- 

 



 

Exhibit B

Exchange Agreement

 

 

-4-

 

